DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The rejection is withdrawn because claim 12 is canceled.
Allowable Subject Matter
Claims 1-4, 7-11 and 13 are allowed.
Claims 5-6 and 12 are canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1 and 13 are allowed because the prior arts made of record in single or in combination and a comprehensive search of prior arts failed to disclose explicitly the limitations of:
“the method of determining, by the terminal connected to a first wireless LAN, a change of the connection to another wireless LAN; receiving command information that indicates whether a dynamic change of the connection to a second wireless LAN is allowed from the second wireless LAN; determining whether an access point (AP) of the first wireless LAN is the same as an AP of the second wireless LAN by comparing first AP identity determination information received from the first wireless LAN with second AP identity determination information received from the second wireless LAN when the received command information indicates that the dynamic change of the connection to the second wireless LAN is allowed; and transmitting, to the second wireless LAN, a message for requesting the connection to the second wireless LAN by using a temporary wireless LAN service profile generated on the basis of a wireless LAN service profile for the first wireless LAN, when the AP of the first wireless LAN is the same as the AP of the second wireless LAN.” The dependent claims are also allowable by virtue of their dependence on the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner 
can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462